In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00116-CV
        ______________________________



          IN RE: R. WAYNE JOHNSON




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION

       R. Wayne Johnson has filed a petition for writ of mandamus asking this Court to give him

relief from a void order entered by the Honorable Laurine Blake, Judge of the 336th Judicial

District Court of Fannin County. We deny relief.

       Johnson is on the State of Texas’ list of vexatious litigants. See generally TEX. CIV. PRAC.

& REM. CODE ANN. §§ 11.051–.057 (West 2002). He complains because he was not permitted to

file suit in Fannin County, which he argues was the proper county for filing a lawsuit.

       Mandamus issues only when the mandamus record establishes (1) a clear abuse of

discretion or the violation of a duty imposed by law and (2) the absence of a clear and adequate

remedy at law. Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992); see In re Columbia Med.

Ctr. of Las Colinas Subsidiary, L.P., 290 S.W.3d 204, 207 (Tex. 2009). It is the relator’s burden

to provide this Court with a sufficient record to establish the right to mandamus relief. Walker,
827 S.W.2d at 837; In re Pilgrim’s Pride Corp., 187 S.W.3d 197, 198–99 (Tex. App.—Texarkana

2006, orig. proceeding); see TEX. R. APP. P. 52.3, 52.7.

       Johnson has provided this Court with nothing to indicate he timely obtained permission

from the local administrative judge to file his suit in the trial court. See TEX. CIV. PRAC. & REM.

CODE ANN. §§ 11.101–.102 (West 2002). There is nothing to indicate the trial court abused its

discretion in entering the complained-of order; in fact, such dismissal would have been required if

Johnson failed to provide the required permission.         TEX. CIV. PRAC. & REM. CODE ANN.



                                                2
§ 11.103(b) (West 2002).      Further, he has not provided this Court with any information

concerning his attempted filing, or of the order of which he purports to complain.

       We deny Johnson’s request for relief.



                                               Bailey C. Moseley
                                               Justice

Date Submitted:       October 27, 2011
Date Decided:         October 28, 2011




                                                 3